Case 1:18-cv-00613-TWP-TAB Document 75 Filed 11/16/20 Page 1 of 8 PageID #: 458




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 GARY W. BROOKS,                                      )
                                                      )
                                    Plaintiff,        )
                                                      )
                          v.                          )    Case No. 1:18-cv-00613-TWP-TAB
                                                      )
 CITY OF CARMEL and                                   )
 DOUGLAS C. HANEY,                                    )
                                                      )
                                    Defendants.       )

                                ENTRY ON MOTION IN LIMINE

        This matter is before the Court on a Motion in Limine filed by Defendants City of Carmel

 ("Carmel") and Douglas C. Haney ("Haney") (collectively, "Defendants") (Filing No. 65).

 Because of a disability involving his memory, Plaintiff Gary W. Brooks ("Brooks") audio-video

 records some of his personal interactions to preserve "memories" of those interactions. After

 having two confrontations with Haney over Brooks' recording inside Carmel city offices, Brooks

 initiated this lawsuit, bringing claims for violation of Title II of the Americans with Disabilities

 Act ("ADA"), violation of First and Fourth Amendment rights, and battery.

        The Defendants filed a motion for summary judgment, which was granted in part and

 denied in part.    Summary judgment was granted on Brooks' Title II ADA claim, Fourth

 Amendment claim, and the March 2016 battery claim. Summary judgment was denied as to

 Brooks' First Amendment claim; however, the Court concluded that Haney is entitled to qualified

 immunity against the First Amendment claim. Summary judgment also was denied as to Brooks'

 May 2017 battery claim (see Filing No. 53 at 29). With the First Amendment claim and the May

 2017 battery claim proceeding to trial, the Defendants filed their Motion in Limine. Brooks has
Case 1:18-cv-00613-TWP-TAB Document 75 Filed 11/16/20 Page 2 of 8 PageID #: 459




 not responded. For the following reasons, the Defendants' Motion is granted in part and denied

 in part.

                                    I.      LEGAL STANDARD

        "[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

 motions in limine." Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The

 court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

 any purpose. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400 (N.D.

 Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be deferred until

 trial so questions of foundation, relevancy, and prejudice may be resolved in context. Id. at 1400–

 01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

 contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the court

 is unable to determine whether the evidence should be excluded. Id. at 1401.

                                         II.   DISCUSSION

        In their Motion in Limine, the Defendants ask the Court to make a pretrial determination

 regarding the admissibility of particular evidence or argument. The Court will address each

 request in turn.

 A.     Defendants are insured and defense counsel works for an insurance company

        The Defendants argue that Brooks should not be allowed to mention that the Defendants

 are insured and that defense counsel works for an insurance company because such evidence is not

 admissible. See Fed. R. Evid. 411. They assert that it is reversible error to inform the jury about

 indemnification in § 1983 cases.        Kirchoff v. Flynn, 786 F.2d 320, 324 (7th Cir. 1986).

 Furthermore, courts generally "exclude evidence of indemnification out of a fear that it will




                                                   2
Case 1:18-cv-00613-TWP-TAB Document 75 Filed 11/16/20 Page 3 of 8 PageID #: 460




 encourage a jury to inflate its damages award because it knows the government—not the individual

 defendants—is footing the bill." Lawson v. Trowbridge, 153 F.3d 368, 379 (7th Cir. 1998).

         The Defendants' argument and case law is well-taken regarding evidence about insurance

 and indemnification. Therefore, the Court grants the Motion in Limine, and Brooks may not argue

 or present evidence about the fact that the Defendants are insured and defense counsel works for

 an insurance company.

 B.      The wealth, assets, or financial position of Carmel

         Next, the Defendants argue that any testimony regarding Carmel's worth is irrelevant and

 would not provide the jury any evidence germane to its task of determining if a violation of Brooks'

 rights occurred. See, e.g., Igo v. Coachman Indust., Inc., 938 F.2d 650, 652–53 (6th Cir. 1991)

 (finding it error for district court to allow reference to defendant's wealth at trial).

         Federal Rule of Evidence 402 states that "[i]rrelevant evidence is not admissible." At this

 stage, and without a response from Brooks, the Court is unaware of any relevant or admissible

 purpose for allowing evidence about Carmel's wealth, assets, or financial position. Therefore, the

 Court grants the Motion in Limine on this point, and Brooks may not present evidence or argument

 concerning Carmel's wealth, assets, or financial position.

 C.      Any evidence of medical damages or injuries

         The Defendants point out that Brooks failed to disclose any expert witnesses, and thus,

 they argue, any testimony concerning medical conditions that would require medical expertise is

 barred by Federal Rule of Evidence 702 and Federal Rule of Civil Procedure 26(a)(2). They assert

 that under Indiana law, to receive a damage award covering medical expenses incurred as the result

 of an injury, it must be proven at trial that the expenses were both reasonable and necessary. Smith

 v. Syd's, Inc., 598 N.E.2d 1065, 1066 (Ind. 1992). "The necessity of the expenses must be proven




                                                     3
Case 1:18-cv-00613-TWP-TAB Document 75 Filed 11/16/20 Page 4 of 8 PageID #: 461




 as well." Id. Because Brooks has no medical expert to testify how any medical damages or injuries

 could be related to the incident in question, the Defendants argue that any evidence or testimony

 of this kind should be barred.

        At this pretrial stage, the Court cannot conclude that this evidence clearly is not admissible

 for any purpose, and thus determines that this evidentiary ruling must be deferred until trial so

 questions of foundation, relevancy, and prejudice may be resolved in context. Thus, the Motion

 in Limine is denied as to this evidence.

 D.     Any expert witness testimony offered for which no expert report has been tendered

        Next, the Defendants assert that Federal Rule of Civil Procedure 26(a)(2)(B) states that any

 expert must disclose, through a written report signed by the witness, "(i) a complete statement of

 all opinions the witness will express and the basis and reasons for them; (ii) the facts or data

 considered by the witness in forming them; (iii) any exhibits that will be used to summarize or

 support them . . . ." These materials must be disclosed regardless of whether they were requested

 during discovery. The Seventh Circuit has held that exclusion of the expert witness and exhibits

 is automatic and mandatory unless the party to be sanctioned can demonstrate that its violation of

 Rule 26(a) was either harmless or justified. Finley v. Marathon Oil Company, 75 F.3d 1225, 1230

 (7th Cir. 1996). The Defendants argue that Brooks can demonstrate no such circumstances here.

        Because Brooks did not disclose any expert witnesses or provide an expert report pursuant

 to Rule 26(a), the Court concludes that, pursuant to Rule 37(c), Brooks may not present any expert

 testimony during trial. The Motion in Limine is granted as to this evidence.

 E.     Alleged misconduct of Defendants' witness

        The Defendants ask the Court to exclude any argument, questions, testimony, or evidence

 regarding any prior workplace allegations made by any former or current Carmel city employee




                                                  4
Case 1:18-cv-00613-TWP-TAB Document 75 Filed 11/16/20 Page 5 of 8 PageID #: 462




 against Haney. Such evidence would be offered to show that Haney was or is a person of poor

 character and therefore either capable of official misconduct or not worthy of belief. Any prior

 disciplinary action against Haney, to the extent such exists, should be barred because it is irrelevant

 to and not probative of the isolated incidents in this case. See Fed. R. Evid. 401. Any evidence of

 "prior bad acts"—demotions, suspensions, or allegations of misconduct—is not admissible to

 prove a defendant's or another witness's character. See Fed. R. Evid. 404(b), 608(b); Harris v. City

 of Chicago, 2017 WL 2462197, at *3 (N.D. Ill. June 7, 2017) (granting defendants' motion in

 limine seeking to bar disciplinary history under Rule 404(b)). Moreover, the Defendants argue,

 the probative value of such evidence (if any) is substantially outweighed by the danger of unfair

 prejudice, confusion of the issues, and the danger of potentially misleading the jury. See Fed. R.

 Evid. 403; Heflin v. City of Chicago, 1996 WL 28238 (N.D. Ill. Jan. 22, 1996).

        Because Brooks has not provided a response to this request for exclusion, pursuant to Rules

 401, 403, 404, and 608, the Court grants the Motion in Limine to exclude evidence of any "prior

 bad acts" of Haney. The Court's ruling is without prejudice, and if Brooks believes the Defendants

 open the door to the use of such evidence for a permissible purpose during trial, Brooks may raise

 the issue with the Court outside the presence of the jury.

 F.     Brooks' dismissed claims in this lawsuit

        The Defendants additionally ask the Court to exclude any argument, questions, testimony,

 or evidence regarding Brooks' dismissed claims. The Court granted in part the Defendants' motion

 for summary judgment and dismissed Brooks' ADA claim, Fourth Amendment claim, and state

 law battery claim involving the incident that occurred in March 2016. Reference to those

 dismissed claims would result in confusion of the issues and would require the Defendants to

 introduce additional testimony and evidence refuting Brooks' dismissed and denied claims. See




                                                   5
Case 1:18-cv-00613-TWP-TAB Document 75 Filed 11/16/20 Page 6 of 8 PageID #: 463




 Fed. R. Evid. 401, 402 and 403; Sturm v. Hedges, 2017 WL 11001656, at *5 (S.D. Ind. June 21,

 2017) (granting defendant's motion in limine seeking to exclude evidence or argument regarding

 dismissed parties, dismissed claims, and attempted claims that plaintiff was not allowed to add to

 the lawsuit as irrelevant to the issues at trial).

         The Defendants' argument is well-taken regarding evidence or argument that Brooks filed

 an ADA claim, Fourth Amendment claim, and state law battery claim involving the incident that

 occurred in March 2016 which were all dismissed claims. The Court grants the Motion in Limine

 regarding this evidence. Brooks may not argue or present evidence that certain claims were

 dismissed pursuant to the summary judgment Order. The Court, however, declines to exclude all

 evidence regarding the incidents surrounding the dismissed claims. Without a response from

 Brooks, the Court is unable to determine whether such evidence might be relevant when presenting

 evidence concerning the claims proceeding to trial. The Court takes this portion of the Motion

 under advisement for discussion at the final pretrial conference.

 G.      Settlement discussions between the parties

         Next, the Defendants ask the Court to exclude any argument, questions, testimony, or

 evidence regarding settlement negotiations. Evidence of offers to compromise or statements made

 in settlement negotiations is expressly made inadmissible by Evidence Rule 408. The purpose of

 Rule 408 is to encourage settlements. Settlement negotiations may be chilled if parties feared their

 efforts would become evidence of liability at a later trial. Kritikos v. Palmer Johnson, Inc., 821

 F.2d 418, 423 (7th Cir. 1987). Thus, the Defendants argue, the Court should prohibit any reference

 by any of the parties or witnesses to settlement negotiations that have taken place in connection

 with this matter. This argument is well-taken, and the Motion is granted.




                                                      6
Case 1:18-cv-00613-TWP-TAB Document 75 Filed 11/16/20 Page 7 of 8 PageID #: 464




 H.     Any "golden rule" argument to the jurors

        The Defendants ask the Court to enter an order excluding the so-called "golden rule"

 appeal, which asks the jurors to place themselves in the plaintiff's shoes. As the Seventh Circuit

 has explained, it "is universally recognized as improper because it encourages the jury to depart

 from the neutrality and to decide the case on the basis of personal interest and bias rather than on

 the evidence." United States v. Roman, 492 F.3d 803, 806 (7th Cir. 2007) (quoting United States

 v. Teslim, 869 F.2d 316, 328 (7th Cir. 1989)). This argument is well-taken, and the Motion is

 granted.

 I.     Any evidence related to attorneys' fees

        Finally, the Defendants assert that the Court should exclude any evidence of attorneys' fees.

 They argue that no party should be permitted to introduce any evidence to the jury about possible

 attorneys' fees or potential costs of legal expenses because attorneys' fees are a matter to be

 assessed by the Court, not by a jury. See 42 U.S.C. § 1988. The jury's role is to determine liability

 and damages. In the event that the jury finds against the Defendants, it is the Court, not the jury,

 that would address attorneys' fees. This argument is well-taken, and the Motion is granted.

                                      III.    CONCLUSION

        For the foregoing reasons, the Court GRANTS in part and DENIES in part the

 Defendants' Motion in Limine (Filing No. 65). An order in limine is not a final, appealable order.

 If the parties believe that evidence excluded by this Order becomes relevant or otherwise

 admissible during the course of the trial, counsel may approach the bench and request a hearing

 outside the presence of the jury. Likewise, if the parties believe that specific evidence is

 inadmissible during the course of the trial, counsel may raise specific objections to that evidence.




                                                  7
Case 1:18-cv-00613-TWP-TAB Document 75 Filed 11/16/20 Page 8 of 8 PageID #: 465




       SO ORDERED.

 Date: 11/16/2020




 DISTRIBUTION:

 Jeffrey S. McQuary
 BROWN TOMPKINS LORY
 jmcquary@tlawindy.com

 Paul Thomas Belch
 TRAVELERS STAFF COUNSEL INDIANA
 pbelch@travelers.com

 John R. Maley
 BARNES & THORNBURG, LLP
 jmaley@btlaw.com




                                       8
